DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10951944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance in light of the Applicant’s persuasive arguments in the Remark filed on 11/30/2021 and the arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claims 5-7.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fablet et al (US 2016/0028646) teaches “Push-Based Transmission of Resources and Correlated Network Quality Estimation”.
Huysegems et al (US 2017/0238040) teaches “Method, Computer Program Product and Server for Streaming Media Content from a Server to a Client”.
Grandl (US 2017/0006081) teaches “Media Streaming”.
Swaminathan et al (US 2016/0182600) teaches “Reducing Requests for Media Segments in Streaming of Multimedia Content”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421